Citation Nr: 0929123	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-38 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an extension of a temporary total disability 
evaluation under 38 C.F.R. § 4.30 beyond August 31, 2005, 
based on a need for convalescence following right ankle 
surgery. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1999 to 
January 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Board notes that the issues of an increased rating for a 
right ankle and right knee disability were developed for 
appellate review, but the Veteran withdrew the issues from 
appellate consideration in a written communication received 
from him in December 2006.  See 38 C.F.R. § 20.204 (2008).


FINDINGS OF FACT

1.  A temporary total disability evaluation was assigned from 
April 12, 2005 through June 2005, based on a need for 
convalescence following right ankle surgery.

2.  A two-month extension of the temporary total evaluation 
based on surgery necessitating convalescence was granted in 
August 2005, and a total disability evaluation was assigned 
from April 12, 2005 through August 2005.

3.  The Veteran's right ankle subtalar fusion, necessitated 
convalescence from April 12, 2005 to February 8, 2006.


CONCLUSION OF LAW

The criteria for a temporary total disability evaluation 
beyond August 31, 2005 and extending to through February 8, 
2006, based on postoperative convalescence following right 
ankle surgery have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R §§ 3.159, 4.30 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment of the service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 
months beyond the initial 3 months may be made under § 
4.30(a)(1), (2), or (3) and extensions of 1 or more months up 
to a 6 month period may be made under § 4.30(a)(2) or (3).

Analysis

On April 12, 2005, the Veteran underwent a subtalar fusion of 
the right ankle, and in a claim filed April 29, 2005, the 
Veteran indicated that her recommended restrictions following 
surgery were non weight-bearing on the right foot for six 
weeks, and requested that she be granted a temporary total 
evaluation during her recuperation period due to 
convalescence.  

In a May 2005 rating decision, the RO granted a temporary 
total disability evaluation from April 12, 2005 through June 
2005, based on evidence showing that following surgery for 
her right ankle, the Veteran's ankle was casted and she was 
given instructions to remain non weight-bearing for six 
weeks, and later the Veteran's ankle was re-casted and she 
was given instructions to commence weight-bearing as 
tolerated for another six weeks.  See outpatient treatment 
records from the VA Medical Center in Charleston, South 
Carolina (Charleston VA).
In a July 2005 statement, the Veteran requested that her 
paragraph 30 benefits be extended until November 1, 2005, due 
to her continued convalescence. 

Outpatient treatment records from the Charleston VA show that 
in May 2005, the Veteran was noted to have been non weight-
bearing since her surgery in April 2005 and indicated that 
she was to advance to totally disabled weight-bearing and 
then to partial weigh-bearing in a cam boot.  In July 2005, 
the Veteran had just been placed in a CAM boot that fit and 
that she was considered as totally disabled weight-bearing.  
A statement from the Ralph Johnson Medical Center in 
Charleston, South Carolina dated July 7, 2005, indicated that 
the Veteran was not able to return to work and that she would 
be under a physician's care for at least four months.  The 
statement also indicated that the Veteran would continue 
under surgical care for another four months, until her next 
clinic visit.  

Based on the aforementioned evidence, in an August 2005 
rating decision, the RO granted the Veteran a two-month 
extension of her temporary total evaluation for the period 
July 1, 2005 through August 2005. 

In her September 2005 notice of disagreement, the Veteran 
indicated that she was not scheduled to see her doctor for 
follow-up until November 7, 2005, and that she had submitted 
a request to extend her paragraph 30 benefits until she was 
removed from convalescence.  

Outpatient treatment records from the Charleston VA show that 
on September 2, 2005, the Veteran called with complaints of 
discomfort and popping sensation along the dorsum of the 
ankle when walking, and requesting to wear a lace-up ankle 
brace.  She was informed that she could wear the ankle brace 
and advised to continue to go slow with increasing her 
activity.  On September 30, 2005, the Veteran was seen for 
complaints of right foot pain, which had increased over the 
previous two weeks, and swelling at the site of her subtalar 
fusion.  She also complained of pain with ambulation at that 
time and indicated that she obtained little relief with 
Tylenol.  She described her pain as a level of severity of 8 
out of 10.  On physical examination, there was firm swelling 
which was tender over the medial aspect of the scar, but no 
pain with metatarsal squeeze, no pain with ankle range of 
motion, and no other swelling or warmth.  She was advised to 
elevate the extremity and apply ice for comfort measures.  
She was also prescribed Naprosyn

In an October 2005 statement of the case, the RO continued 
the Veteran's temporary total evaluation from July 1, 2005 
through August 2005, and later in October 2005, the Veteran 
filed a substantive appeal of the decision.

VA outpatient treatment records show that on November 7, 
2005, the Veteran complained of pain in the ankle and 
reported that she was taking Naprosyn and Tylenol.  The 
physician noted that the Veteran was to resume using a CAM 
walker when ambulating to alleviate pain and to remove the 
boot for ankle range of motion.  It was also noted that an 
ankle stirrup was to be ordered and that if pain improved, 
the Veteran could wean to an ankle stirrup at her next visit.  

A November 7, 2005 statement from the Ralph Johnson Medical 
Center indicated that the Veteran was not able to return to 
work and that she would be under a physician's care for at 
least four months.

In a November 2005 statement, the Veteran requested that she 
be granted paragraph 30 benefits from November 7, 2005 to 
March 7, 2006, because she had been advised by the Charleston 
VA not to return to work for a period of four months because 
of her service-connected disability.

VA treatment records from December 8, 2005 indicate that the 
Veteran continued to complain of pain along the medial and 
lateral ankle, and that she was placed in a CAM boot at her 
last appointment with some improvement in symptoms.  The 
notes also indicate that weight-bearing was still very 
painful for the Veteran and that she was not able to ambulate 
without external support.  The physician's recommendations 
were to continue immobilization of the right ankle with CAM 
boot to permit decreased inflammation in surrounding tissues, 
and noted that the Veteran was unable to ambulate without the 
CAM boot at that time.  The physician also noted that the 
Veteran was unable to work and that she would remain so at 
least until the immobilization was discontinued.

During a December 19, 2005 VA examination, the examiner noted 
that since her surgery in April 2005, the Veteran had been 
wearing a rigid ankle boot most of the time and that at that 
time, she was beginning physical therapy to increase her 
range of motion.  He also noted that the Veteran wore the 
boot with most ambulation, limping slightly and that with the 
boot, she could comfortably walk for several minutes before 
experiencing pain in the ankle and the knee.  The examiner 
also noted that the Veteran believed that she would be 
wearing the CAM boot for another two to three months while 
she did range of motion exercises to increase her 
flexibility, and that she had not returned to work since her 
surgery due to her employer's policy rather than her 
physician's instructions.  The examiner also noted that the 
Veteran was able to perform all activities of daily living 
herself, without any assistance or impairment.  However, the 
examiner diagnosed the Veteran with subtalar arthrodesis of 
the right ankle and noted that she was still convalescing, 
with range of motion therapy pending.

VA outpatient treatment records from January 2006 note that 
the Veteran still needed to keep her right ankle immobilized 
and that she had undergone physical therapy.  

Notes from February 9, 2006 indicate that the X-rays showed 
the Veteran had healed very nicely from her right ankle 
surgery; that she had undergone intensive therapy and was 
then able to walk the length of the hall without any sign of 
antalgic gait; and that she had absolutely solid fusion in 
the subtalar joint with testing and no pain.  The Veteran was 
also directed to stop therapy and released to return to work 
at that time.

The evidence of record shows that from September 1, 2005 to 
February 9, 2006, the Veteran was still in the process of 
convalescing from her right ankle surgery in April 2005.  
During that time, she reported pain and swelling of the right 
ankle at the site of her subtalar fusion surgery.  She also 
required the use of an assistive device to ambulate and was 
required to immobilize her right ankle.  Furthermore, 
although she was noted on VA examination in December 2005 to 
be able to conduct the activities of daily living without any 
assistance or impairment, her doctors determined that she had 
not recovered enough from the effects of her surgery to be 
able to return to employment of package handling and mail 
sorting, and the VA examiner himself indicated that the 
Veteran was still convalescing.

Accordingly, and resolving any reasonable doubt in favor of 
the Veteran, the Board finds that the Veteran is entitled to 
an extension of a total disability evaluation for 
convalescence from September 1, 2005 through February 8, 
2006.  As of February 9, 2006, she was medically released to 
return to work, thus ending her period of convalescence.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that the originating agency has provided 
all required notice, although notice pertaining to the 
disability and effective-date elements of the claim was not 
provided before the initial adjudication of the claim.  In 
any event, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim.  Therefore, no further action is required 
with respect to the duties to notify and assist claimants.  


ORDER

An extension of a temporary total evaluation rating is 
granted from September 1, 2005 to February 8, 2006.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


